DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Sekine US 20140355134 A1.
Re claim 1, Sekine teaches a lens module (see abstract) comprising: a first lens having refractive power (see numeral L1); a second lens having refractive power (see numeral L2); a third lens having refractive power (see numeral L3); a fourth lens having refractive power (see numeral L4); a fifth lens having refractive power and a concave object-side surface and a concave image-side surface (see numeral L5); and a sixth lens having refractive power and a concave image-side surface (see numeral L6), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figures 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21).
Re claim 2, Sekine teaches wherein the first lens has a convex object-side surface (see numeral L1).
Re claim 3, Sekine teaches wherein the first lens has a concave image-side surface (see numeral L1 figure 21).
Re claim 4, Sekine teaches wherein the second lens has a convex object-side surface.
Re claim 5, Sekine teaches wherein the second lens has a concave image-side surface (see numeral L2).
Re claim 6, Sekine teaches wherein the third lens has a convex object-side surface (see numeral L3).
Re claim 7, Sekine teaches wherein the fourth lens has a concave object-side surface (see numeral L4).
Re claim 8, Sekine teaches wherein the fourth lens has a convex image-side surface (see numeral L4).
Re claim 9, Sekine teaches wherein the sixth lens has a convex object-side surface (see numeral L6 at the optical axis).
Re claim 10, Sekine teaches a lens module (see abstract) comprising: a first lens having positive refractive power (see numeral L1); a second lens having refractive power and a convex object-side surface (see numeral L2); a third lens having positive refractive power (see numeral L3); a fourth lens having positive refractive power (see numeral L4); a fifth lens having refractive power and a concave image-side surface (see numeral L5); and a sixth lens having positive refractive power (see 0091), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figs 1, 3 5, 7, 9, 11, 13, 15, 17, 19, and 21).
Re claim 11, Sekine teaches wherein the refractive power of the second lens is negative (see numeral L2).
Re claim 12, Sekine teaches wherein the refractive power of the fifth lens is negative (see numeral L5).
Re claim 13, Sekine teaches wherein the following Conditional Expression is satisfied: 0.5<f1/f<0.9 where f is an overall focal length of the lens module and f1 is a focal length of the first lens (see paragraph 0033).
Re claim 14, Sekine teaches wherein the following Conditional Expression is satisfied: 20<V1−V2<45 where V1 is an Abbe number of the first lens, and V2 is an Abbe number of the second lens (see paragraph 0039).
Re claim 15, Sekine teaches wherein the following Conditional Expression is satisfied: |V1−V3|<15 where V1 is an Abbe number of the first lens, and V3 is an Abbe number of the third lens (see at least 0039 and 0042: value equal 5).
Re claim 16, Sekine teaches wherein the following Conditional Expression is satisfied: 25<V1−V5<45 where V1 is an Abbe number of the first lens, and V5 is an Abbe number of the fifth lens (table 1 teaches 30 as this value).
Re claim 17, Sekine teaches wherein the following Conditional Expression is satisfied: −5.0<f2/f<0 where f is an overall focal length of the lens module, and f2 is a focal length of the second lens (see paragraph 0036).
Re claim 18, Sekine teaches wherein the following Conditional Expression is satisfied: 0<f3/f<6.0 where f is an overall focal length of the lens module, and f3 is a focal length of the third lens (see 0094 1.3<f3/f<6).
Re claim 19, Sekine teaches wherein the following Conditional Expression is satisfied: 2.0<f4/f where f is an overall focal length of the lens module, and f4 is a focal length of the fourth lens (see table 1).
Re claim 20, Sekine teaches wherein the following Conditional Expression is satisfied: f5/f<−1.0 where f is an overall focal length of the lens module, and f5 is a focal length of the fifth lens (see table 11).
Re claim 21, Sekine teaches wherein the following Conditional Expression is satisfied: OAL/f<1.5 where f is an overall focal length of the lens module, and OAL is a distance from an object-side surface of the first lens to an image-sensing surface (see table 11).
Re claim 22, Sekine teaches wherein the following Conditional Expression is satisfied: −1.0<f1/f2<0.0 where f1 is a focal length of the first lens, and f2 is a focal length of the second lens (see table 11).
Re claim 23, Sekine teaches wherein the following Conditional Expression is satisfied: −1.0<f2/f3<0.0 where f2 is a focal length of the second lens, and f3 is a focal length of the third lens (see table 11).
Re claim 24, Sekine teaches wherein the following Conditional Expression is satisfied: BFL/f<0.5 where f is an overall focal length of the lens module, and BFL is a distance from an image-side surface of the sixth lens to an image-sensing surface (see table 11).
Re claim 25, Sekine teaches wherein the following Conditional Expression is satisfied D3/f<0.1 where f is an overall focal length of the lens module, and D3 is a distance from an image-side surface of the first lens to the object-side surface of the second lens (see table 1).
	Re claim 26, Sekine teaches wherein the following Conditional Expression is satisfied: 0<r3/f<10.0 where f is an overall focal length of the lens module, and r3 is a radius of curvature of an image-side surface of the first lens (see table 11).
	Re claim 27, Sekine teaches wherein the following Conditional Expression is satisfied: 0<r11/f<5.0 where f is an overall focal length of the lens module, and r11 is a radius of curvature of the concave image-side surface of the fifth lens (see table 11).
	Re claim 28, Sekine teaches wherein the following Conditional Expression is satisfied: 1.0<(EPD/2)/f12 where EPD is an entrance pupil diameter, and f12 is a synthetic focal length of the first and second lenses (see table 11).
	Re claim 29, Sekine teaches A lens module (see abstract) comprising: a first lens having refractive power (see numeral L1); a second lens having refractive power and a convex object-side surface (see numeral L2); a third lens having positive refractive power (see numeral L3); a fourth lens having positive refractive power and a concave object-side surface (see numeral L4); a fifth lens having refractive power and a concave image-side surface (see numeral L5); and a sixth lens having positive refractive power (see paragraph 0091), wherein the first to sixth lenses are sequentially disposed from an object side to an image side (see figures 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,073,245. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same limitations and have almost identical scope.  The only difference is some of the numerical limitations which would be obvious to adjust within the claimed ranges based on the disclosed scope of the claim.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,852,512. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same limitations and have almost identical scope.  The only difference is some of the numerical limitations which would be obvious to adjust within the claimed ranges based on the disclosed scope of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872